Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149043                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  LINDA C. HODGE,                                                                                     Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 149043
                                                                    COA: 308723
                                                                    Wayne CC: 10-012109-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellee.

  _____________________________________/

         By order of September 26, 2014, this case was held in abeyance for Moody v
  Home Owners Ins Co (Docket Nos. 149041, 149046). On the Court’s own motion, we
  VACATE our abeyance order of September 26, 2014. On order of the Court, the
  application for leave to appeal the February 25, 2014 judgment of the Court of Appeals is
  again considered, and it is GRANTED, limited to the issues: (1) whether a district court
  is divested of subject-matter jurisdiction when a plaintiff alleges less than $25,000 in
  damages in his or her complaint, but seeks more than $25,000 in damages at trial, i.e.,
  whether the “amount in controversy” exceeds $25,000 under such circumstances, see
  MCL 600.8301(1); and, if not, (2) whether such conduct nevertheless divests the district
  court of subject-matter jurisdiction on the basis that the amount alleged in the complaint
  was made fraudulently or in bad faith. See, e.g., Fix v Sissung, 83 Mich 561, 563 (1890).

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
           h0128
                                                                               Clerk